Citation Nr: 1533346	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating greater than 10 percent for right knee patellofemoral pain syndrome.

3.  Entitlement to an initial compensable rating for left knee chondromalacia with arthroscopic scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1995 to December 2000 and from May 2005 to April 2007, including in support of Operation Enduring Freedom.  He also had additional unverified U.S. Naval Reserve (USNR) service.

This matter comes before the Board of Veterans' Appeals (Board) initially on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted, in pertinent part, the Veteran's claims of service connection for a lumbosacral spine disability (characterized as lumbar strain), assigning a 10 percent rating effective April 3, 2007, and for right knee patellofemoral pain syndrome, assigning a 10 percent rating effective November 28, 2007.  The Veteran disagreed with this decision later in September 2008.  He perfected a timely appeal in June 2009 and requested a videoconference Board hearing which was held at the RO in July 2011 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been added to the record.

In November 2011, the Board denied the Veteran's higher initial rating claim for his service-connected right knee patellofemoral pain syndrome and remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there was substantial compliance with the Board's November 2011 remand directives.  The Board directed that the AOJ obtain the Veteran's updated VA treatment records.  These records subsequently were associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision denying a higher initial rating for the Veteran's service-connected right knee patellofemoral pain syndrome was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  

In May 2014, the Board denied, in pertinent part, the Veteran's higher initial rating claims for a lumbosacral spine disability and for right knee patellofemoral pain syndrome.  Both the Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's May 2014 denial of these claims to the Court by filing a Joint Motion for Partial Remand ("Joint Motion").  The Court granted the Joint Motion in March 2015, vacating and remanded the Board's May 2014 decision denying the Veteran's higher initial rating claims for a lumbosacral spine disability and for right knee patellofemoral pain syndrome.

This matter also is on appeal from an April 2014 rating decision in which the RO granted the Veteran's claim of service connection for left knee chondromalacia with arthroscopic scar and assigned a zero percent rating effective October 29, 2013.  The Veteran disagreed with this decision in May 2014.  He perfected a timely appeal in April 2015 and requested a new videoconference Board hearing.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED again to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbosacral spine disability, right knee patellofemoral pain syndrome, and left knee chondromalacia with arthroscopic scar are all more disabling than currently evaluated.  Having reviewed the record evidence, and because it is bound by the Court's March 2015 Order granting the Joint Motion, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's higher initial rating claims for a lumbosacral spine disability and for right knee patellofemoral pain syndrome, both parties to the Joint Motion argued that the Board had erred in May 2014 by not relying on a contemporaneous medical examination in evaluating the nature and severity of his service-connected right knee patellofemoral pain syndrome.  See Joint Motion at pp. 2.  Both parties also argued that it was error for the Board to rely on a VA examination dated in January 2011 in evaluating the nature and severity of the Veteran's service-connected lumbosacral spine disability in its May 2014 decision.  Id., at pp. 3-4.  The Board notes in this regard that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given that the Court granted the Joint Motion in March 2015, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected lumbosacral spine disability and his service-connected right knee patellofemoral pain syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Finally, with respect to the Veteran's higher initial rating claim for left knee chondromalacia with arthroscopic scar, the Board notes that, when he perfected a timely appeal on this claim in April 2015, he requested another videoconference Board hearing.  The Board notes that the Veteran's prior videoconference Board hearing in July 2011 was limited to his appeal for higher initial ratings for his service-connected lumbosacral spine disability and right knee patellofemoral pain syndrome and did not discuss his left knee disability.  Thus, on remand, the AOJ should schedule the Veteran for a hearing on the issue of entitlement to an initial compensable rating for service-connected left knee chondromalacia with arthroscopic scar.  See generally 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a lumbosacral spine disability and/or for right knee patellofemoral pain syndrome since his service separation.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected lumbosacral spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  A complete range of motion for the Veteran's lumbosacral spine (in degrees) should be provided.  If possible, the examiner should discuss where objective evidence of pain on motion begins (in degrees), if present, and whether it causes functional loss in the lumbosacral spine.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected lumbosacral spine disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner next is asked to state whether the Veteran's service-connected lumbosacral spine disability is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The examiner finally is asked to state whether the Veteran's service-connected lumbosacral spine disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected right knee patellofemoral pain syndrome.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected right knee patellofemoral pain syndrome is manifested by limitation of motion in the right knee (in degrees).  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

5.  Thereafter, schedule the Veteran for a videoconference Board hearing at the AOJ on the issue of entitlement to an initial compensable rating for service-connected left knee chondromalacia with arthroscopic scar.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of entitlement to an initial rating greater than 10 percent for a lumbosacral spine disability and entitlement to an initial rating greater than 10 percent for right knee patellofemoral pain syndrome.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

